



ROLLINS, INC.


TIME-LAPSE RESTRICTED STOCK AGREEMENT


TIME-LAPSE RESTRICTED STOCK AGREEMENT made as of the day of , 20 , between
Rollins, Inc., a Delaware corporation (hereinafter called the “Company”), and
[[FIRSTNAME]] [[LASTNAME]], an employee of the Company or one or more of its
subsidiaries (hereinafter called the “Employee”).


WHEREAS, the Company desires to grant to the Employee, as an incentive for
Employee to promote the interests of the Company and its subsidiaries,
[[SHARESGRANTED]] shares of its Common Stock, par value $1.00 per share
(hereinafter called the “Common Stock”), subject to certain continued employment
and vesting criteria, pursuant to the terms and provisions of the Company’s 2008
Employee Stock Incentive Plan (hereinafter called the “Plan”), as hereinafter
provided.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and Employee’s employment by the Company, the parties hereto agree as follows:


THE PLAN. This Agreement is made pursuant to and in accordance with the terms
and provisions of the Plan. Anything in this Agreement to the contrary
notwithstanding, the terms and provisions of the Plan, all of which are hereby
incorporated herein by reference, shall be controlling in the event of any
inconsistency herewith.


1.
ADMINISTRATION. The Plan shall be administered by a committee of the Board of
Directors of the Company, hereinafter referred to as the “Compensation
Committee”, unless administration of the Plan is assumed by the Board of
Directors of the Company. The Compensation Committee is authorized and empowered
to administer and interpret the Plan and this Agreement. Any interpretations of
this Agreement or of the Plan made by the Compensation Committee shall be final
and binding upon the parties hereto.



2.
GRANT OF TIME-LAPSE RESTRICTED STOCK. Effective as of ,20 (the “Grant Date”),
the Company hereby irrevocably grants to the Employee [[SHARESGRANTED]] shares
of Common Stock, which shares are subject to satisfaction of the vesting
requirements and the terms and conditions hereinafter set forth (such shares of
Common Stock being hereinafter referred to in the aggregate as the “Time-Lapse
Restricted Stock”).



3.
SERVICE/EMPLOYMENT; VESTING.

 
(a)
All Time-Lapse Restricted Stock shall vest as follows: 20 percent effective on
the second anniversary of the Grant Date, then 20 percent annually thereafter,
and will be fully vested by the sixth anniversary of the Grant Date, but only
if, through such date, Employee shall have been in the continuous employ of the
Company or a subsidiary thereof, in a position of equivalent or greater
responsibility as on the Grant Date.









Vesting Schedule:
    
[[ALLVESTSEGS]]    
Total: [[SHARESGRANTED]]







--------------------------------------------------------------------------------





If Employee’s employment with the Company terminates at any time prior to the
vesting pursuant to this Section 3 of the Time-Lapse Restricted Stock issued
hereunder, he or she shall forfeit all unvested Time-Lapse Restricted Stock,
unless the Employee’s employment terminates due to his or her (i) permanent
Disability (as defined in the Plan), in which case a portion of such unvested
Time-Lapse Restricted Stock pursuant to this Agreement may vest. In the case of
permanent Disability, the number of shares to vest immediately will be
determined by prorating the Time-Lapse Restricted Stock by dividing the total
number of months elapsed from the Grant Date to the date of permanent Disability
by 72, multiplying the result by the aggregate amount of Time-Lapse Restricted
Stock pursuant to this Agreement, and reducing the result by any previously
vested shares pursuant to this Agreement, if any, [Example: Employee becomes
permanently disabled 33 months after receiving a grant of 6,000 shares of
Time-Lapse Restricted Stock; 1,200 shares vested on the second anniversary of
the Grant Date; and an additional 1,548 shares shall vest upon permanent
Disability calculated as follows - 33/72 = 45.8% X 6,000 = 2,748 less 1,200
shares] or (ii) death, in which case all unvested Time-Lapse Restricted Stock
shall vest immediately. The transfer of employment by Employee between the
Company and a subsidiary thereof shall not be deemed a termination of employment
under the Plan or this Agreement.


(b)
Upon the occurrence of a Change in Control, as determined by the Board of
Directors, all unvested Time-Lapse Restricted Stock shall vest immediately.



4.
ESCROW; DIVIDENDS AND VOTING RIGHTS. Prior to the completion of the vesting
periods referenced in Section 3 above, all shares of Time-Lapse Restricted Stock
shall be held in escrow by the Company for the benefit of Employee. During such
period, prior to any forfeiture of the shares, Employee shall receive all cash
dividends declared with respect to the shares held as of the record date and
shall have the right to exercise all voting rights with respect to the shares.
At the discretion of the Company, any share certificates so held in escrow shall
be inscribed with a legend referencing the transfer restrictions contained in
this Agreement and any other applicable transfer restrictions. Any share
certificates issued pursuant to a stock split or as dividends with respect to
the Time-Lapse Restricted Stock held in escrow shall also be held in escrow on
the same terms as the Time-Lapse Restricted Stock and shall be released at the
same time as, and subject to the same risk of forfeiture as, the shares with
respect to which they were issued. Any issued Time-Lapse Restricted Stock which
the Employee does not forfeit pursuant to Section 3 above shall be transferred
to the Employee free of any forfeiture conditions under the Plan or this
Agreement as soon as practicable after the service vesting condition under
Section 3 above has been satisfied or no longer applies; provided, however, that
if the Compensation Committee at any time before such transfer reasonably
determines that the Employee might have violated any applicable criminal law,
the Compensation Committee shall have the right to cause all of Employee’s
Time-Lapse Restricted Stock then held in escrow to be forfeited, without regard
to whether (i) Employee has satisfied the service vesting condition set forth in
Section 3 before the date the Compensation Committee makes such determination,
or (ii) Employee’s employment is (or might have been) terminated as a result of
such conduct.



5.
NON-TRANSFERABILITY. No Time-Lapse Restricted Stock granted pursuant to this
Agreement shall be assignable or transferable, and such Time-Lapse Restricted
Stock shall not be subject to execution, attachment or other process, until that
date on which the Time-Lapse Restricted Stock vests pursuant to Section 3 above.
Any attempt by the employee to alienate, assign, pledge, hypothecate or
otherwise dispose of the Employee’s interest in this Agreement or any Restricted
Stock prior to its becoming fully vested shall be ineffective and shall permit
the Company to terminate this Agreement and cause the forfeiture of any unvested
shares. The Company may, at its discretion,






--------------------------------------------------------------------------------





place a legend to such effect on the certificates representing the shares of
Time-Lapse Restricted Stock and issue appropriate stop transfer instructions to
the Company’s transfer agent.


6.
CHANGE IN CAPITALIZATION. If there are any changes in the capitalization of the
Company affecting in any manner the number or kind of outstanding shares of
Common Stock of the Company, whether such changes occur by declaration of a
stock dividend or stock split or in the event of any merger, reorganization,
consolidation, or similar event, such substitute or adjustment shall be made in
the shares subject to this Time-Lapse Restricted Stock award as may be
determined to be appropriate by the Compensation Committee, in its sole
discretion, provided that the number of shares subject to any Award shall always
be a whole number. To the extent that the foregoing adjustments relate to stock
or securities of the Company, such adjustments shall be made by the Board of
Directors, whose determination in that respect shall be final, binding and
conclusive. The Compensation Committee need not treat other holders of
Time-Lapse Restricted Stock in the same manner as Employee is treated.



7.
REQUIREMENTS OF LAW. If any law, regulation of the Securities and Exchange
Commission, or any regulation of any other commission or agency having
jurisdiction shall require the Company or the Employee to take any action prior
to the issuance or release from escrow of any shares of Time-Lapse Restricted
Stock, then the date upon which the Company shall deliver or cause to be issued
or released from escrow the certificate or certificates for such shares of
Time-Lapse Restricted Stock shall be postponed until full compliance has been
made with all such requirements or law or regulations. Further, at or before the
time of issuance of any shares of Time-Lapse Restricted Stock, the Employee
shall, if requested by the Company, deliver to the Company his/her written
statement that he/she intends to hold such shares for investment and not with a
view to resale or other distribution thereof to the public. Further, in the
event the Company shall determine that, in compliance with the Securities Act of
1933, as amended, or other applicable statute or regulation, it is necessary to
register any of the shares of Time-Lapse Restricted Stock, or to qualify any
such shares for exemption from any of the requirements of the Securities Act of
1933, as amended, or other applicable statute or regulations, then the Company
shall take such action at its own expense, but not until such action has been
completed shall the shares be issued in the name of the Employee.



8.
WITHHOLDING. The Company shall have the power and the right to deduct or
withhold or require an Employee to remit to the Company, an amount (including
any shares of Common Stock withheld as provided herein) sufficient to satisfy
Federal, state and local taxes (including the Employee’s FICA obligation)
required by law to be withheld with respect to vesting of Time-Lapse Restricted
Stock pursuant to this agreement. With the Company’s consent, the Employee may
elect that such tax-withholding requirements be satisfied, in whole or in part,
(1) by tendering shares of Common Stock held by the Employee at least twelve
(12) months prior to their tender or (2) through a reduction in the number of
shares of Time-Lapse Restricted Stock issued or transferred to the Employee. Any
such election shall be irrevocable, made in writing and acknowledged by the
Employee. The Company reserves the right to reduce the number of shares of
Time-Lapse Restricted Stock issued or transferred to the Employee in order to
satisfy such minimum applicable tax withholding requirements.

 
9.
NO EFFECT ON EMPLOYMENT. Nothing herein shall be construed to grant Employee the
right to continued employment with the Company or to limit or restrict the right
of the Company or any of its subsidiaries to terminate an Employee’s employment
at any time, with or without cause, or to increase or decrease the compensation
of the Employee from the rate in existence at the date hereof.








--------------------------------------------------------------------------------





10.
GOVERNING LAW. This Agreement and all awards made and actions taken hereunder
shall be governed by and construed in accordance with the Delaware General
Corporation Law, to the extent applicable, and in accordance with the laws of
the State of Georgia in all other respects.



IN WITNESS WHEREOF, the Company has caused this Time-Lapse Restricted Stock
Agreement to be duly executed by an authorized officer, and the Employee has
hereunto set his/her hand, via electronic acceptance, all as of the day and year
first above written.




ROLLINS, INC.




By: ______________________________
Its President
                                  
    









